Exhibit 10.3

TERMINATION AGREEMENT

This Termination Agreement is between TRX, Inc., a Georgia corporation (“Service
Provider”), TRX Technology Services, L.P. d/b/a RESX Technologies, and nuTravel
Technology Solutions, LLC, a Delaware limited liability company (“Purchaser”).

Service Provider and Purchaser entered into a Transition Services Agreement
dated November 3, 2011 (the “Agreement”) and an Escrow Agreement dated
November 3, 2011 (the “Indemnity Escrow Agreement”) in connection with an Asset
Purchase Agreement between the parties dated November 3, 2011 (the “APA”).
Service Provider and Purchaser desire to terminate the Agreement and the Escrow
Agreement. To this end, the parties agree as follows:

1. The Agreement shall terminate on April 30, 2012. The parties agree that the
termination of the Agreement shall not terminate Purchaser’s obligations and
rights under (and subject to) Section 2.1 of the APA.

2. Beginning on May 1, 2012 and through no later than December 31, 2012 (the
“Use Period”), Service Provider shall provide Purchaser * with: (1) access to
and the use of * as designated by Service Provider * as is reasonably necessary
for use by those former Service Provider employees hired by Purchaser (those
employees, the “Transitioned Employees”), * and (2) the same or similar access
to *. Purchaser acknowledges that its right to use * is subject in all respects
to *. Purchaser shall maintain during the Use Period commercial general
liability insurance covering its and its employees’ personal property and
workers compensation insurance; Purchaser acknowledges that Service Provider
will not maintain any of the foregoing insurance with respect to Purchaser’s
employees or such personal property.

3. Purchaser shall protect, indemnify and save and hold Service Provider
harmless from and against all losses, costs, expenses, damages and liabilities
(including, without limitation, reasonable attorney’s fees) of every kind and
nature whatsoever, incurred by Service Provider to the extent caused by (i) any
accident, death, injury or damage which shall happen in *, or any part thereof,
caused by Purchaser’s employees, except to the extent said loss or damage is
caused by Service Provider’s (or Service Provider’s contractors, agents or
employees) negligence or willful misconduct, or (ii) failure by Purchaser to *
on or before December 31, 2012.

4. Purchaser may terminate its use of * at any time on thirty (30) days prior
written notice. If Purchaser terminates its use of * at any time prior to
December 31, 2012, Service Provider shall give Purchaser a * during the Use
Period that the Transitioned Employees are *. For example, *.

* CONFIDENTIAL TREATMENT REQUESTED

 

Page 1 of 6



--------------------------------------------------------------------------------

5. Within five (5) days after entering into this Termination Agreement,
Purchaser shall instruct the Escrow Agent to release to Service Provider the
Escrow Deposit (as defined in the Indemnity Escrow Agreement) by executing the
Termination of Indemnity Escrow Agreement attached hereto as Exhibit 2.

6. Effective on May 1, 2012, Purchaser shall, for no additional charge, provide
access to the *. If Service Provider requires *.

7. While working * and thereafter, the Transitioned Employees and other
Purchaser representatives (“Representatives”) may have access to certain
confidential and proprietary information of Service Provider or its customers
(“Confidential Information”) and Service Provider may have access to certain
Confidential Information related to Purchaser. Each party shall treat any such
Confidential Information in accordance with, and subject to, the Confidentiality
Agreement between Service Provider and Purchaser dated as of January 11, 2011
(the “NDA”), and each party agrees that the NDA protects Confidential
Information of a party obtained by the other party after the consummation of the
transaction contemplated in the APA.

8. Service Provider hereby sells to Purchaser those assets listed in the Bill of
Sale attached hereto as Exhibit 1 (those assets, the “Acquired Assets”) for the
price stated in the Bill of Sale, and Service Provider shall deliver to
Purchaser the signed Bill of Sale transferring to Purchaser title in and to the
Acquired Assets. Purchaser shall remit payment for the Acquired Assets within
five (5) days of execution of this Termination Agreement. Service Provider
represents and warrants that it has good, valid, and marketable title to the
Acquired Assets free and clear of all mortgages, liens, pledges, security
interests, charges, claims, restrictions, and encumbrances of any nature. Except
for the foregoing warranty, the Acquired Assets are sold AS IS, WHERE IS, AND
WITH ALL FAULTS.

9. This Termination Agreement will become effective when both parties have
signed it. The date this Termination Agreement is signed by the last party to
sign it (as indicated by the date associated with that party’s signature) will
be deemed the date of this Termination Agreement.

* CONFIDENTIAL TREATMENT REQUESTED

 

Page 2 of 6



--------------------------------------------------------------------------------

Each party is signing this Termination Agreement on the date stated below its
signature.

 

NUTRAVEL TECHNOLOGY SOLUTIONS, LLC   TRX, INC.   By:  

/s/ Carmine Carpanzano

    By:  

/s/ H. Shane Hammond

  Name:  

Carmine Carpanzano

    Name:  

H. Shane Hammond

  Title:  

President and CEO

    Title:  

President and CEO

  Date:   May 2, 2012     Date:   3 May 2012         TRX TECHNOLOGY SERVICES,
L.P. d/b/a RESX TECHNOLOGIES         By:  

/s/ H. Shane Hammond

        Name:  

H. Shane Hammond

        Title:  

President

        Date:   3 May 2012  

 

Page 3 of 6



--------------------------------------------------------------------------------

EXHIBIT 1

BILL OF SALE

TRX, Inc. (“Seller”), for and in consideration of * the receipt of which is
hereby acknowledged and paid by nuTravel Technology Solutions, LLC
(“Purchaser”), hereby sells, transfers, grants, and conveys to Purchaser, its
successors and assigns, all of Seller’s right, title, and interest in and to the
following assets (those assets, the “Acquired Assets”):

 

Item Number

   Description    Type and Model    User    Serial Number    Quantity   
Acquisition
Price

*

                 

* CONFIDENTIAL TREATMENT REQUESTED

 

Page 4 of 6



--------------------------------------------------------------------------------

Seller represents and warrants that it has good, valid, and marketable title to
the Acquired Assets free and clear of all mortgages, liens, pledges, security
interests, charges, claims, restrictions, and encumbrances of any nature. Except
for the foregoing warranty, the Acquired Assets are sold AS IS, WHERE IS, AND
WITH ALL FAULTS. For the avoidance of doubt, no licenses to any third party
software are being conveyed hereunder.

This Bill of Sale will become effective when both parties have signed it. The
date this Bill of Sale is signed by the last party to sign it (as indicated by
the date associated with that party’s signature) will be deemed the date of this
Bill of Sale.

Each party is signing this Bill of Sale on the date stated below its signature.

 

NUTRAVEL TECHNOLOGY SOLUTIONS, LLC   TRX, INC.   By:  

/s/ Carmine Carpanzano

    By:  

/s/ H. Shane Hammond

  Name:   Carmine Carpanzano     Name:   H. Shane Hammond   Title:  

President and CEO

    Title:  

President and CEO

  Date:   May 2, 2012     Date:   3 May 2012         TRX TECHNOLOGY SERVICES,
L.P. d/b/a RESX TECHNOLOGIES         By:  

/s/ H. Shane Hammond

        Name:   H. Shane Hammond         Title:  

President

        Date:   3 May 2012  

 

Page 5 of 6



--------------------------------------------------------------------------------

Exhibit 2

TERMINATION OF INDEMNITY ESCROW AGREEMENT

This Termination of Indemnity Escrow Agreement is dated May 1, 2012 and is
between and among nuTravel Technology Solutions, LLC, a Delaware limited
liability company (“Purchaser”), TRX, Inc., a Georgia corporation (“Seller”),
and Coleman Talley LLP as escrow agent (“Escrow Agent”).

Purchaser, Seller and Escrow Agent have executed and delivered that certain
Indemnity Escrow Agreement dated November 3, 2011, pursuant to which Purchaser
deposited $200,000 into escrow (the “Escrow Deposit”) to be distributed as
provided therein.

Purchaser and Seller have agreed to terminate the Indemnity Escrow Agreement and
direct the Escrow Agent to distribute the Escrow Deposit plus any accrued
interest to Seller.

Purchaser and Seller therefore agree as follows:

1. Distribution of Escrow Deposit. Purchaser and Seller hereby direct Escrow
Agent to distribute the Escrow Deposit, plus any accrued interest, to Seller.

2. Termination of Indemnity Escrow Agreement. The Indemnity Escrow Agreement is
hereby terminated.

Executed by the parties as of the day and year first above written.

 

TRX, INC. By:  

/s/ H. Shane Hammond

Name:   H. Shane Hammond Title:   President and CEO nuTRAVEL TECHNOLOGY
SOLUTIONS, LLC By:  

/s/ Carmine Carpanzano

Name:   Carmine Carpanzano Title:   President and CEO COLEMAN TALLEY, LLP By:  

/s/ Lisa W. Wannamaker

Name:   Lisa W. Wannamaker Title:   Partner

 

Page 6 of 6